Citation Nr: 0910616	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  06-16 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include a rash on the legs.

2.  Entitlement to service connection for diabetes mellitus 
type II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in May 2008.  This matter was 
originally on appeal from a December 2004 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Columbia, South Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers upon the veteran or other 
claimant, as a matter of law, the right to compliance with 
the Board's remand order.  Moreover, the Court further held 
that the Board itself errs when it fails to ensure compliance 
with the terms of its remand.  Id.  

The issues of entitlement to service connection for a skin 
disorder and diabetes mellitus type II were remanded by the 
Board in May 2008.  The Board noted that in a May 2002 VA 
Form 21-526, the Veteran asserted that while stationed at Ft. 
Wainwright, Alaska, he was selected to participate in an 
experiment at Ft. Greely, Alaska, which included exposure to 
Agent Orange and that in an October 2005 notice of 
disagreement, the Veteran contended that he was exposed to 
Agent Orange when he participated in the 'Glacier' spraying 
at Camp "Bollo" Lake at Ft. Reily.

The Board also noted that an August 1999 VA treatment record 
notes a 30-year history of lesions all over the body due to 
chemical exposure, that a July 2004 record notes diabetes 
mellitus since 1991, and that a February 2005 record notes a 
history of having been sprayed on his uniform and legs with 
Agent Orange, as part of a testing program during service.  
In addition, the Board noted that the record specifically 
notes the dates of having been sprayed as October 17, 1962, 
October 19, 1962, October 29, 1962, and November 26, 1962, 
and that a January 2006 record reflects an assessment of skin 
rash, questionably nonspecific eczema/dermatitis.

The Board further noted that at the hearing in 2008, the 
Veteran testified that he participated in tests during 
service in which he and others, while outfitted in not only 
uniform, but also in gas masks, were sprayed with chemicals, 
after which they marched into the elements, and upon return, 
were required to turn over the clothing that they had worn.  
The Veteran also testified that after the last two tests, he 
was restricted from taking a shower for 10 days and broke out 
in a rash on his legs.  He testified that he engaged in 
maneuvers along the Alaska pipeline, and he also testified 
that he has had a rash on legs since that time and has had 
diabetes mellitus as a result of in-service exposure to 
chemicals and/or Agent Orange.

The Board additionally noted that at the hearing, the 
appellant submitted literature from the website, 
"http://www.crtc.army.mil/history.htminformation," 
pertaining to the testing, use, and storage of chemicals in 
Alaska during the relevant period.  

The Board found that further development was necessary and 
directed that the AOJ should prepare a summary of all of the 
appellant's alleged in-service biological and chemical 
exposure, that this summary, along with a copy of his DD Form 
214 for the relevant period, and his service personnel 
records, should be sent to the United States Army and Joint 
Services Records Research Center (JSRRC), and that the AOJ 
should request that JSRRC provide any information that might 
corroborate the appellant's alleged chemical/herbicide 
exposures and take any other action deemed appropriate in an 
effort to verify the Veteran's participation in chemical 
testing, as well as his alleged exposure to Agent Orange.  

This was not done.  Although, the record includes a response 
from the service department noting the there were no records 
of exposure to herbicides, further development is needed in 
light of this Stegall violation.

VA has developed specific procedures to determine whether a 
veteran was exposed to herbicides in a vicinity other than 
the Republic of Vietnam or along the demilitarized zone (DMZ) 
in Korea.  VA's Adjudication Procedure Manual, M21-1MR, Part 
IV, Subpart ii, Chapter 2, Section C, para. 10(n) directs 
that a detailed statement of the Veteran's claimed herbicide 
exposure be sent to the Compensation and Pension (C&P) 
Service via e-mail and a review be requested of the 
Department of Defense's ("DoD") inventory of herbicide 
operations to determine whether herbicides were used or 
tested as alleged.  If the exposure is not verified, a 
request should then be sent to the U.S. Army and Joint 
Services Records Research Center (JSRRC) for verification.

It does not appear that the required evidentiary development 
procedures have been followed.  The Court has consistently 
held that evidentiary development procedures provided in VA's 
Adjudication Procedure Manual are binding.  See Patton v. 
West, 12 Vet. App. 272, 282 (1999) (holding that the Board 
failed to comply with the duty to assist requirement when it 
failed to remand the case for compliance with the evidentiary 
development called for by the M21-1).  The Board concludes 
that this matter must be remanded for compliance with the 
procedures set forth in the VA Adjudication Manual.

Accordingly, the case is REMANDED for the following action:
 
1.  With respect to the Veteran's claims 
of chemical exposure, the AOJ should 
prepare a summary of all of the Veteran's 
alleged in-service biological and 
chemical exposure.  This summary, along 
with a copy of his DD Form 214 for the 
relevant period, and his service 
personnel records, should be sent to the 
JSRRC.  The AOJ should request that JSRRC 
provide any information that might 
corroborate the Veteran's alleged 
chemical exposures.  The AOJ should also 
take any other action deemed appropriate 
in an effort to verify the Veteran's 
participation in chemical testing.  

2.  With respect to the Veteran's claims 
of herbicide exposure, the AOJ should 
comply with the evidentiary development 
noted in M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C, para. 10(n).

3.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the action taken in the 
preceding paragraph, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted in full, the Veteran should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




